Appeal by defendant, as limited by his motion, from an amended sentence of the County Court, Suffolk County, imposed July 14, 1976, upon his conviction of attempted burglary in the third degree, the sentence being an indeterminate prison term with a maximum of three years, which was imposed following the revocation of a sentence of probation. Amended sentence modified, as a matter of discretion in the interest of justice, by reducing it to a five-year period of probation and case remanded to the County Court to fix the conditions of probation and for further proceedings pursuant to CPL 460.50 (subd 5). The sentence was excessive to the extent indicated. Mollen, P.J., Hopkins, Damiani and Titone, JJ., concur.